Citation Nr: 1629627	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  07-20 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2013, the Board denied the Veteran's claim for entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).  Thereafter, the Veteran appealed this claim to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (Joint Motion), in September 2013, the Court ordered that the claim of entitlement to TDIU be remanded.  

The issues of entitlement to an increased disability rating for service-connected degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, and bilateral hearing loss have been raised by the record in a February 2016 statement by the Veteran's attorney, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board remanded the claim of entitlement to a TDIU in May 2014 to afford the Veteran a VA examination and medical opinion that addresses the issue of whether the Veteran is unable to obtain and maintain substantially gainful employment due to the combined effect of his service-connected disabilities.  The Veteran was provided with VA examinations dated in October 2014 for his service-connected degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, bilateral hearing loss, and tinnitus.  The examiners provided an opinion that addresses the effect of each of the Veteran's service-connected disabilities on employment separately.  The evidence does not provide a medical opinion of the combined effect of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.  Thus, there has not been substantial compliance with the May 2014 Board remand and the Veteran should be provided with another VA examination and medical opinion.  

Furthermore, the claims file contains a private medical opinion from a vocational expert dated in December 2013.  The private vocational expert reviewed the claims file and conducted a telephonic interview of the Veteran.  Thereafter, the vocational expert provided the opinion that "it is at least as likely as not that the Veteran's combined service-connected impairments of degenerative disc disease with radiculopathy and bilateral hearing loss, along his service-connected tinnitus have prevented him continuing the work he has been qualified to perform and from securing and following any other substantially gainful employment."  Thus, the claims file contains medical evidence indicating that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

The Veteran is service-connected for degenerative disc disease of the lumbar spine with limited motion, evaluated as 20 percent disabling prior to July 28, 2008, 40 percent disabling from July 28, 2008 to January 6, 2010 and 20 percent disabling as of January 7, 2010; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  He has not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) at any time during the appeal period.  Nonetheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director, Compensation Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, after the Veteran is provided with a new VA examination and medical opinion, the claim should be submitted to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  
Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2. After completing the above, the Veteran must be afforded a VA examination to determine the combined functional effects of the Veteran's current service-connected disabilities have on his ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner must comment on the Veteran's level of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4. The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5. Thereafter, submit the claim of entitlement to a TDIU to the Director, Compensation Service for consideration of assignment of a TDIU on an extra-schedular basis. 

6. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

